Exhibit 10.30

BRYN MAWR BANK CORPORATION

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

(SERVICE/PERFORMANCE BASED)

SUBJECT TO THE 2010 LONG TERM INCENTIVE PLAN

 

Grantee:

   Francis J. Leto

Date of Grant:

   January 10, 2011

Target Number:

   9,000 shares

Restricted Period:

   January 10, 2011 to January 10, 2014

Performance Goal:

   The Corporation’s annual wealth revenue, wealth pre-tax margin and subjective
criteria as set forth on Exhibit A hereto

AGREEMENT, dated as of the Date of Grant set forth above by and between BRYN
MAWR BANK CORPORATION (the “Corporation”) and the Grantee named above (the
“Grantee”).

1. The Plan. This Agreement is subject to the terms and conditions of the Bryn
Mawr Bank Corporation 2010 Long Term Incentive Plan (the “Plan”) as approved by
the Board of Directors of the Corporation on February 26, 2010 and by the
Corporation’s shareholders on April 28, 2010. Except as otherwise specified
herein, all capitalized terms used in this Agreement shall have the meanings
given to them in the Plan. The term “Corporation” as used in this Agreement with
reference to employment shall include employment with any Subsidiary of the
Corporation.

2. Grant of Restricted Stock.

a. Subject to the terms and conditions of the Plan and this Agreement, the
Corporation’s Compensation Committee (“Compensation Committee”) hereby grants to
the Grantee the Target Number of shares of its Common Stock set forth above (the
“Restricted Stock”) and an opportunity to earn up to one hundred and fifty
percent (150%) of the Target Number upon over performance (“Over Performance
Shares”).

b. Upon execution of this Agreement by the Grantee, the Corporation will cause
the issuance of the Restricted Stock to Grantee subject to the terms and
conditions of this Agreement and the Plan. Restricted Stock (and any dividends
earned thereon) will be held by the secretary of the Corporation as escrow agent
(“Escrow Agent”). The certificate or certificates representing such shares of
Restricted Stock (and any dividends earned thereon) will not be delivered by the
Escrow Agent to the Grantee unless and until the shares of Restricted Stock are
vested and all other terms and conditions in this Agreement have been satisfied.
The Escrow Agent may, in its discretion, elect to enter into alternative
arrangements for the escrow of the shares of Restricted Stock if, in the Escrow
Agent’s discretion, such shares are issued in book entry form.

c. The certificate or certificates representing the Restricted Stock will
contain the following legend: “This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) set forth in the Bryn Mawr Bank Corporation
2010 Long Term Incentive Plan and an agreement entered into between the
registered owner and the Bryn Mawr Bank Corporation. Release from such terms and
conditions will be made only in accordance with the provisions of the Plan and
the Agreement, a copy of each of which is on file with the office of the
corporate secretary of Bryn Mawr Bank Corporation.”

d. If a book entry system is used with respect to the issuance of Restricted
Stock, appropriate notations of forfeiture possibility and transfer restrictions
will be made on the system with respect to the account or accounts to which the
Restricted Stock are credited.

 

1



--------------------------------------------------------------------------------

e. Upon vesting of the Restricted Stock and satisfaction of all of the other
terms and conditions in this Agreement, the Corporation will cause replacement
stock certificate(s) without the restrictive legend referred to in subsection 2.
c. above to be issued and delivered to Grantee as soon as practicable and shall
cause any Over Performance Shares to be issued and delivered to Grantee.

3. Terms and Conditions. The Grant is subject to the following terms and
conditions:

a. Restricted (Vesting) Period. The period of time during which the transfer of
shares of Restricted Stock and the right to receive Over Performance Shares is
restricted is from the Date of Grant to January 10, 2014 (the “Restricted
Period”) The time period restriction will lapse and Restricted Stock and any
Over Performance Shares will vest upon expiration of the applicable Restricted
Period and achievement of the Performance Goals as defined in subsection 3. b.
and Exhibit A, but only if the Grantee remains continuously employed by the
Corporation through the end of the applicable Restricted Period or as otherwise
provided herein.

b. Performance Goals. The Restricted Stock is issued and the Restricted Stock
and Over Performance Shares are subject to the performance goals (“Performance
Goals”) set forth on Exhibit A and shall only vest if the Performance Goals are
achieved and the timing restrictions set forth in subsection 3. a. have lapsed.
The Compensation Committee shall determine whether the Performance Goals have
been achieved in accordance with Exhibit A attached hereto. The Compensation
Committee shall determine within 75 days after January 10, 2014 whether the
Performance Goals have been achieved in accordance with Exhibit A attached
hereto. Any fractional shares resulting from the application of the percentages
in the Table set forth on Exhibit A hereto shall be rounded to the nearest whole
numbers of shares. No vesting shall be deemed to occur unless and until the
Compensation Committee certifies in writing which Performance Goals have been
achieved. The Compensation Committee shall make such certification no later than
75 days after January 10, 2014. The date on which the Compensation Committee
certifies whether a Performance Goal has been achieved that results in the
vesting of some or all of the Restricted Stock and/or Over Performance Shares is
referred to in this Agreement as the “Vesting Date”.

c. Prohibition Against Sale, Assignment, Etc. Unvested Restricted Stock and the
right to receive Over Performance Shares may not be sold, assigned or
transferred, except by Will or by the laws of descent and distribution, and may
not be pledged, hypothecated or otherwise encumbered.

d. Rights as a Shareholder. Grantee will have all of the rights and privileges
of a shareholder with respect to the Restricted Stock including, but not limited
to, the right to vote the Restricted Stock.

e. Dividends. At the time of delivery of the Restricted Stock pursuant to
paragraph 2. e. above, the Corporation shall also pay to Grantee an amount equal
to the aggregate amount of all dividends paid by the Corporation between
January 10, 2011 and the date of such delivery with respect to the number of
shares of Restricted Stock so delivered or issued, less an amount equal to the
Corporation’s federal, state and local or other income and employment tax
withholding obligations with respect to the income recognized by the Grantee as
a result of such payment.

4. Forfeiture.

a. Forfeiture. All Restricted Stock and the right to receive any Over
Performance Shares that have not vested at the Vesting Date in accordance with
subsections 3. a. and 3. b. and Exhibit A attached hereto shall be forfeited in
their entirety and such Restricted Stock shall be automatically transferred to
and reacquired by the Corporation at no cost to the Corporation. Grantee hereby
appoints the Escrow Agent as Grantee’s attorney-in-fact with irrevocable power
and authority to take any action and execute all documents, including stock
powers, which may be necessary to transfer the unvested Restricted Stock to the
Corporation upon determination of forfeiture.

b. Forfeiture of Unvested Restricted Stock and Over Performance Shares and
Payment to the Corporation for Vested Restricted Stock and Over Performance
Shares If Grantee Engages in Certain Activities. The provisions of this
subsection 4. b. will apply to all Restricted Stock and the right to receive
Over Performance Shares granted to Grantee under the Plan. If, at any time
during the Restricted Period, or (ii) two (2) years after termination of, or
leaving, Grantee’s employment with the Corporation, Grantee engages in any
activity inimical, contrary or harmful to the interests of the Corporation
including, but not limited to (A) conduct related to Grantee’s

 

2



--------------------------------------------------------------------------------

employment for which either criminal or civil penalties against Grantee may be
brought, (B) violation of the Corporation’s policies including, without
limitation, the Corporation’s insider trading policy, (C) soliciting of any
customer of the Corporation for business which would result in such customer
terminating their relationship with the Corporation; soliciting or inducing any
individual who is an employee or director of the Corporation to leave the
Corporation or otherwise terminate their relationship with the Corporation,
(D) disclosing or using any confidential information or material concerning the
Corporation, or (E) participating in a hostile takeover attempt, then (x) all
shares of Restricted Stock and the right to receive Over Performance Shares that
have not vested effective as of the date on which Grantee engages in such
activity, unless terminated sooner by operation of another term or condition of
this Agreement or the Plan, shall be forfeited in their entirety and all such
shares of Restricted Stock shall be automatically transferred to and acquired by
the Corporation at no cost to the Corporation, and (y) for any Restricted Stock
and Over Performance Shares which have vested and been delivered to Grantee, the
Grantee shall pay to the Corporation the market value of the Restricted Stock
and Over Performance Shares on the date of the grant or the day Grantee engages
in such activity, whichever is greater. The term “confidential information” as
used in this Agreement includes, but is not limited to, records, lists, and
knowledge of the Corporation’s clients, methods of operation, processes, trade
secrets, methods of determination of prices, prices or fees, financial
condition, profits, sales, net income, and indebtedness, as the same may exist
from time to time.

c. Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections b. and c. of this section 4 only if the
Compensation Committee, or its duly appointed agent, determines in its sole
discretion that such action is in the best interest of the Corporation.

5. Death or Disability. In the event the Grantee shall cease to be an employee
by reason of: a transfer of the Grantee in a spinoff; or death; or total and
permanent disability as determined by the Compensation Committee, then the time
restrictions on a fraction of Grantee’s outstanding Restricted Stock and right
to receive Over Performance Shares will lapse and the Target Number shall be
adjusted by such fraction. The numerator of such fraction with respect to the
Target Number shall be the number of full calendar months that have elapsed in
the Restricted Period prior to the death or disability of the Grantee and the
denominator shall be the number of months in the Restricted Period. All
Restricted Stock and right to receive Over Performance Shares for which the time
restrictions have not lapsed as provided in this section 5 shall be forfeited
and such Restricted Stock shall be automatically transferred to and reacquired
by the Corporation at no cost to the Corporation. The terms of section 2. b.
above and Exhibit A (including the requirement for certification by the
Compensation Committee) shall continue to apply to the Restricted Stock and
right to receive Over Performance Shares for which the time restrictions have
lapsed as provided in this section 5 except that the Compensation Committee
shall determine whether the Performance Goals have been achieved as of the end
of the fiscal quarter in which the death or disability occurs subject to any
adjustments deemed necessary and appropriate by the Compensation Committee in
its sole discretion.

6. Termination. If the Grantee terminates the Grantee’s employment or retires or
if the Corporation terminates the Grantee’s employment with or without Cause,
any shares of Restricted Stock and any right to Over Performance Shares subject
to a Restricted Period or a Performance Goal shall automatically be forfeited
and all such Restricted Stock shall be transferred to and reacquired by the
Corporation at no cost to the Corporation.

7. Change of Control. In the event of a Change in Control:

a. In the event of a Change of Control, restrictions on a fraction of Grantee’s
outstanding Restricted Stock will lapse and the Target Number shall be adjusted
by such fraction. The numerator of such fraction shall be the number of full
calendar months that have elapsed in the Restricted Period prior to the Change
in Control and the denominator shall be the number of full calendar months in
the Restricted Period. All Performance Goals shall be deemed to have been
achieved at the one hundred percent (100%) of the Target Number level and any
Restricted Stock not previously distributed shall be distributed within 10 days
after the change of control. Grantee’s right to receive Over Performance Shares
will lapse. Any Restricted Stock for which the Restricted Period has not lapsed
as provided in this section 7 shall be forfeited and such Restricted Stock shall
be automatically transferred to and reacquired by the Corporation at no cost to
Corporation.

8. Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other

 

3



--------------------------------------------------------------------------------

relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
shall be final and binding upon the Grantee.

9. Compliance with Law and Regulations. The grant of shares of Restricted Stock
and right to receive Over Performance Shares shall be subject to all applicable
federal and state laws, the rules and regulations and to such approvals by any
government or regulatory agency as may be required. The Corporation shall not be
required to register any securities pursuant to the Securities Act of 1933, as
amended, or to list such shares under the Stock Exchange in which the common
shares of the Corporation may then be listed, or to take any other affirmative
action in order to cause the issuance or delivery of the Restricted Stock to
comply with any law or regulation of any governmental authority.

10. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Corporation, Attention:
Chief Financial Officer, at its office at 801 Lancaster Avenue, Bryn Mawr, PA
19010 or to the Grantee at her/his address on the records of the Corporation or
at such other addresses as the Corporation, or Grantee, may designate in writing
from time to time to the other party hereto.

11. Employment. Neither the action of the Corporation or the shareholders, nor
any action taken by the Compensation Committee under the Plan nor any provisions
of this Agreement shall be construed as giving to the Grantee the right to be
retained as an employee of the Corporation.

12. Payment of Taxes. The Corporation may require, as a condition precedent to
the issuance of Restricted Stock and Over Performance Shares or the release from
the escrow established under section 2 above, that appropriate arrangements be
made for the withholding of any applicable federal, state and local taxes of any
kind required by law to be withheld with respect to any grant or any issuance or
release from escrow of Restricted Shares or Over Performance Shares. The
Corporation and any of its subsidiaries including, without limitation, The Bryn
Mawr Trust Company, to the extent permitted or required by law, shall have the
right to deduct from any payment of any kind (including retainer or director
fees) otherwise due to a Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to any Restricted Stock or dividends
thereon or Over Performance Shares under the Plan, or to retain or sell, without
notice, a sufficient number of the Restricted Stock or Over Performance Shares
to be delivered to such Grantee to cover any such taxes, provided that the
Corporation shall not sell any Restricted Stock or Over Performance Shares if
such sale would be considered a sale for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended.

13. Incorporation by Reference. This Restricted Stock Award is granted pursuant
and subject to the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference. If any provision of this Agreement conflicts
with any provision of the Plan in effect on the Date of Grant, the terms of the
Plan shall control. This Agreement shall not be modified after the Date of Grant
except by written agreement between the Corporation and the Grantee; provided,
however, that such modification shall (a) not be inconsistent with the Plan, and
(b) be approved by the Committee.

14. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

15. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Restricted Stock, Over Performance Shares and the Agreement
comply with the provisions of Section 409A of the Code to the extent, if any,
that such provisions are applicable to the Agreement and the Agreement will be
administered by the Compensation Committee in a manner consistent with this
intent. If any payments or benefits may be subject to taxation under
Section 409A of the Code, Grantee agrees that the Compensation Committee may,
without the consent of Grantee, modify this Agreement to the extent and in the
manner that the Compensation Committee deems necessary or advisable or take any
other action or actions, including an amendment or action with retroactive
effect that the Compensation Committee determines is necessary or appropriate to
exempt any payments or benefits from the application of Section 409A or to
provide such payments or benefits in the manner that complies with the
provisions of Section 409A such that they will not be taxable thereunder.

 

4



--------------------------------------------------------------------------------

16. Section 83(b) Election. The Grantee acknowledges that an election under
Section 83(b) of the Code may be available to the Grantee for federal income tax
purposes and that such election, if desired, must be made within thirty days of
the date of this Agreement. The Grantee acknowledges that whether Grantee makes
such election is the responsibility of the Grantee, and not the Corporation, and
that the Grantee should consult the Grantee’s tax advisor with respect to the
election and all other tax aspects associated with this Agreement. The Grantee
may make the election as to any or all of the Restricted Stock.

17. Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflict of law provisions of any jurisdiction.

18. Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.

 

BRYN MAWR BANK CORPORATION

By:

  /s/ Geoffrey L. Halberstadt

Print Name:

  Geoffrey L. Halberstadt

Print Title:

  Secretary

/s/ Francis J. Leto

(Signature of Grantee)

Francis J. Leto

(Print Name of Grantee)

 

(Address of Grantee)

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AGREEMENT DATED AS OF JANUARY 10, 2011

All of the terms and conditions of the Restricted Stock Agreement dated
January 10, 2011 to which this Exhibit is attached are incorporated herein by
reference.

 

Date of Grant:

   January 10, 2011

Name of Grantee:

   Francis J. Leto

Target Number:

   9,000 Shares

Performance Goals

Average Annual Wealth Revenue Increase Year Over Year includes all wealth
related revenue, including wealth revenue from The Bryn Mawr Trust Company, Lau
Associates LLC, The Bryn Mawr Trust Company of Delaware and any companies
acquired or formed by the Corporation or any of its subsidiaries related to the
Wealth business.

Average of the Wealth Pretax Margin means the pretax margin as presently
calculated at December 31, 2010 by the Corporation’s Finance Department and
includes Trust Operations but does not include unallocated overhead.

Subjective Criteria includes effort, teamwork, leadership and vision, including
(i) the strategic development of the business measured against the overall
strategic plan approved by the Corporation’s Board of Directors, and (ii) the
Grantee’s personal contribution to the non-wealth areas of the Corporation and
its subsidiaries, including The Bryn Mawr Trust Company, as determined by the
Compensation Committee.

Table

 

Weight

  

Measure

   75% of Target
Number     100% of Target
Number     125% of Target
Number     150% of Target
Number   37.5%    Average Annual Wealth Revenue Percent Increase Year Over Year
     9 %      11 %      13 %      15 %  37.5%    Average of the Annual Wealth
Pre-tax Margin      37 %      39 %      41 %      43 %  25%    Subjective
Criteria      Average       
  Above
average   
       Excellent        Superior   

The performance measures are independent of each other and each is weighted in
accordance with the percentage set forth in the above table. In determining
whether the Performance Goals have been achieved, the Compensation Committee
will utilize the year end results for the years 2011, 2012 and 2013,
respectively.

Illustration

If Average Wealth Revenue increased 14%, the Wealth Pre-tax margin increased
39%, and Mr. Leto’s subjective performance was superior, the following is a
calculation of the number of vested shares:

 

Average Wealth Revenue

   9,000 x .375 = 3,375 x 1.25 =      4,219   

Average Wealth Pre-tax

   9,000 x .375 = 3,375 x 1.00 =      3,375   

Subjective Criteria

   9,000 x .25   = 2,250 x 1.50 =      3,375               

Total Shares

        10,969               

 

6